Case 4:82-cv-00866-DPM Document 5735-2 Filed 07/29/21 Page 1 of 2

€

Capital Projects - Planned

January 25, 2021

6004000 - Jacksonville North Pulaski School District

 

 

 

 

 

 

 

 

 

20190722 - JNPSD - POR New Taylor ES.xls xls 8/12/2019 8:25:08 AM
20190812 - JNPSD - Schematic New Taylor ES. pdf pdf 8/12/2019 9:44:47 AM
20190906 - JNPSD - Tab 2 Resolution. pdf pdf 9/6/2019 11:10:08 AM

| Capital Project Detall |

 

Project Number & Name:

 

 

2223-6004-002 - New Elementary School - Replace Bayou Meto
ES

 

 

Schools and Buildings to be Replaced or Renovated
6004003 - 6004 - Bayou Meto ES
600400301 - Main Bidg.
600400302 - Title 1 Bldg
600400303 - Rms 125-128
600400304 - Multi-purpose Building

Project Scope:

 

Construct new schoo! to replace the Bayou Meto Elementary
School for 500 students. Scope of the new school project is
64,693 SF, the POR required size.

 

Project Justification:

 

The main building of the Bayou Meto ES was constructed in 1967.
There have been three additions, and the current composite Main
Building value is 0% and the campus is at the end of its expected
life. Most building systems such as HVAC, plumbing, and
electrical are in poor condition or need replacement as indicated
on the district's Tab 12 condition ratings. Although the district
originally planned to replace Bayou Meto ES in the next decade,
Federal Judge Price Marshall in a September 25, 2018 ruling
ordered the district to replace the school by 2026 with a new
school comparable to Lester ES to provide equity for the district's
students. Judge Marshall noted the new school would require
state financial participation. If a new school is built on another
site, the existing multi-purpose building can't be used.

 

 

Does this Project include demolition of existing facility?

Submit for 2021 - 2023 Partnership Program
Funding Year: | Year 2 - 2022-23

 

 

 

Funding Type | Partnership

 

 

 

 

Secondary Type

 

 

|
Primary Type |Warm/Safe/Dry Space Replacement
|
|

Project Category | Building Replacement

 

Yes SqFt Demolished 58,623]

 

 

The main building of the Bayou Meto ES was constructed in 1987. There have been three additions, and the current composite Main
Building value is 0% and the campus is at the end of its expected life. Most building systems such as HVAC, plumbing, and electrical are
in poor condition or need replacement as indicated on the district's Tab 12 condition ratings. Although the district originally planned to
replace Bayou Meto ES in the next decade, Federal Judge Price Marshall in a September 25, 2018 ruling ordered the district to replace
the school by 2026 with a new school comparable to Lester ES to provide equity for the district's students. If a new school is built on

another site, the existing multi-purpose building can't be used.

 

 

Does this Project include repurposing of existing facility?

 

 

 

Does this Project involve grade reconfiguration?

[No
No

 

 

Does this Project result In any Abandoned/UnUsed Facilities?

No

 

 

 

Does this Project result in any Underutilized Facilities?

[No__|

 

|

5 of 9
Case 4:82-cv-00866-DPM Document 5735-2 Filed 07/29/21 Page 2 of 2

Capital Projects - Planned

6004000 - Jacksonville North Pulaski School District

Design Start Date

Construction Start
Date

Completion Date
Status

Area (GSF)
Funding Code
Facility Type

Planning Year
Created
Changed

04/01/2023
03/01/2024

07/01/2025
Planned
64,693

Partnership

Academic

 

2017
2020

 

 

 

 

Pre-2021
2021-2022
2022-2023
2023-2024
2024-2025
2025-2026
2026-2027
2027-2028
2028-2029
2029-2030
2030-2031

Total Cost

Expected Annual Cost for this Project

 

$0

 

$o

 

$0

 

$0

 

$5,500,000

 

$9,000,000

 

$0

 

$0

 

$0

 

$0

 

$0

 

 

$14,500,000

 

 

January 25, 2021

If total less than $150,000, Number
of Students:

a

$300 per student cost:

Ld

6of9
